Employer and carrier appeal from an award made to the legal representative of the deceased employee for disability during decedent’s lifetime. Appellants challenge the finding of accident. The alleged accidental injuries occurred on May 29, 1953 when decedent suffered a cerebral vascular accident. Decedent had been employed for about 13 years by the Latin Quarter Cafe, Inc., as a wardrobe mistress. It was a part of her duties to look after the show girls and take care of their costumes. On the night in question she was sewing a zipper in the costume of one of the show girls in a hurry and under alleged *591tense circumstances, because it was essential to have the costume ready for the opening of the second show. There is no evidence of any unusual physical exertion. It is claimed that the emotional strain and excitement of this zipper incident caused the rupture of a blood vessel in the brain. All of the evidence, including that of decedent, indicates that similar occurrences were common and had been over the years. Nothing happened to decedent while she was doing the work, but on completion she “blacked out” and was thereafter totally disabled until her death some years later. The evidence falls short of establishing a definite, identifiable industrial accident. Moreover, we think that the only evidence tending to establish causal relationship was unsubstantial. Award reversed and claim dismissed, without costs. Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ., concur.